DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed February 24, 2021.
In view of the Amendments to the Claims filed February 24, 2021, the rejections of claims 1-14 under 35 U.S.C. 112(b) previously presented in the Office Action sent December 8, 2020 have been withdrawn.
In view of the Amendments to the Claims filed February 24, 2021, the rejections of claims 1-14 under 35 U.S.C. 103 previously presented in the Office Action sent December 8, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-14 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the pores of the porous insulating material" on line 10-11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 at line 7 recites, “a porous insulating material” which would imply a requirement of pores. 
However, it is unclear which of the pores implied in the porous insulating material “the pores in the porous insulating material” recited on line 10-11 of claim 1 is referring to or if “the pores in the porous insulating material” recited on line 10-11 of claim 1 is referring to all of the pores implied in the porous insulating material.  Dependent claims are rejected for dependency. 
Amending “the pores of the porous insulating material” to “pores of the porous insulating material” would overcome the rejections.
Claim 4 recites the limitation "the conducting network" on line 6.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the conducting network” recited on line 6 of claim 4 is referring to “the conductive network” recited on line 4 of claim 4 or if “the conducting network” recited on line 6 of claim 4 is referring to an entirely different conducting network altogether. Dependent claim is rejected for dependency.
Amending “the conducing network” to “the conductive network” would overcome the rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom et al. (U.S. Pub. No. 2016/0126019 A1) in view of Yoneya et al. (U.S. Pub. No. 2010/0269892 A1).
With regard to claim 1, Lindstrom et al. discloses a solar cell comprising:
a working electrode including a porous light absorbing layer (1, Fig. 4 and see [0101] 
a first porous conducting layer that extracts photo-generated electrons from the light absorbing layer (2, Fig. 4 described in the Abstract as “first conducting layer (2) for extracting photo-generated electrons from the light absorbing layer” and see [0092] teaching conducting layer 2 as porous to allow a conducting medium to penetrate through), wherein
the light absorbing layer is arranged on top of the first porous conducting layer (as depicted in Fig. 4, the cited light absorbing layer 1 is arranged on top of the cited first porous conducting layer 2).

Lindstrom et al. details a single dye sensitized solar cell (see solar cell depicted in Fig. 4) but does not describe the dye sensitized solar cell suitably installed in a public place including substrates and sealants for electrolyte enclosure or electrical current collectors for external electrical connection.
 	However, Yoneya et al. teaches dye sensitized solar cells (see Title) which can include a transparent conductive substrate at the bottom of the solar cell (3 depicted in Fig. 1 and described in the Abstract as providing electrolyte enclosure) having an additional conductive layer 3b which is connected to a current connecting layer 7 for allowing connection to external leads or connecting to other dye-sensitized solar cells (see [0072]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the solar cell of Lindstrom et al. to include a transparent conductive substrate at the bottom of the solar cell as suggested by Yoneya et al. because it would have provided for allowing connection to external leads or [0001] of Yoneya et al.).
Lindstrom et al., as modified by Yoneya et al. above, teaches the solar cell cited in Lindstrom et al. depicted in Fig. 4 modified to include a transparent conductive substrate at the bottom of the solar cell as suggested by Yoneya et al., which includes a conductive layer 3b which is connected to a current connecting layer 7 (recall Fig. 1 of Yoneya et al.).
Lindstrom et al., as modified by Yoneya et al. above, teaches
a counter electrode including a second conducting layer (such as the bottom half of component 3b depicted in Fig. 1 of Yoneya et al. as having a second conducting layer/thickness of material at the bottom half of component 3b, as combined with the solar cell of Lindstrom et al. above, cited to read on the claimed “counter electrode” as it forms an auxiliary conductor to the cited working electrode 1 of Lindstrom et al.),
a porous substrate made of a porous insulating material and disposed between the first porous conducting layer and the second conducting layer (such as the combination of components 8 and 3 depicted in Fig. 4 of Lindstrom et al. and the adjacent top half of component 3b, Fig. 1 of Yoneya et al., as modified above, cited to read on the claimed “porous substrate made of a porous insulating material” as it is a continuous horizontal thickness of material functioning as an underlying and supporting member for the cited working electrode 1 and comprises porous insulating material at components 8 and 3 of Lindstrom et al.; Lindstrom et al., as modified to include the transparent conductive substrate of 
a conducting portion comprising conducting particles in the pores of the porous insulating material and forming a conductive network in the conductive portion that is in electrical contact with the second conducting layer (such as the top half of component 3b of Yoneya et al. and the adjacent component 3 and portion 8a of the cited component 8 of Lindstrom et al. of the cited porous substrate and in electrical contact with the cited second conducting layer at the bottom half of component 3b of Yoneya et al. cited to read on the claimed “conducting portion” because it forms an electrically conductive portion/region; see [0024] of Lindstrom et al. teaching conducting network through the pores of the cited insulating material which would provide for conducting particles in the pores of the cited porous insulating material of the cited conducting portion forming a conductive network in the cited conducting portion) and
an insulating portion disposed between the first porous conducting layer and the conducting portion (such as insulating portion 8b of the cited component 8 of Lindstrom et al. of the cited porous substrate disposed between the cited first porous conducting layer 2 of Lindstrom et al. and the cited conducting portion at the abutting component 8a; see [0091]
a conducting medium that transports charges between the conducting portion and the light absorbing layer (see Lindstrom et al. at Abstract teaching “a conducting medium for transferring charges between the counter electrode and the working electrode”), wherein
the conducting medium is located in the light absorbing layer (see Lindstrom et al. at [0037] teaching “conducing medium for transferring charges is disposed within the pores of the porous material of the light absorbing layer”), 
in the first porous conducting layer (see Lindstrom et al. at [0037] teaching “conducing medium for transferring charges is disposed within the pores of the porous material of the …first conducting layer” which provides for the cited first porous conducting layer 2 having the cited conducting medium), and 
partly in the porous insulating material of the porous substrate, and wherein the insulating portion of the porous substrate has the conducting medium therein (see Lindstrom et al. at [0037] teaching “conducing medium for transferring charges is disposed within the pores of the porous material of the …porous insulation layer” which provides for the cited insulating portion 8b having the cited conducting medium therein), wherein 
a first part of the conducting portion that abuts the insulating portion has the conducting medium therein (a first part, such as components 8a and 3 of Lindstrom et al. of the cited conducting portion, abuts the cited insulating portion 8b at the interface of components 8a and 8b and cited to have the cited conducting medium therein as [0037] of Lindstrom et al. teaches “conducing medium for transferring charges is disposed within the pores of the porous material of the [0092]), and wherein
a second part of the conducting portion that abuts the second conducting layer, and is between the first part of the conducting portion and the second conducting layer, is free of the conducting medium (a second part such as the top half of component 3b of Yoneya et al. of the cited conducting portion and abuts the cited second conducting layer, bottom half of component 3b of Yoneya et al., and is between the cited first part of the conducting portion and the cited second conducting layer, and is free of the conducting medium as it is free of the cited conducting medium). 
With regard to claim 2, independent claim 1 is obvious over Lindstrom et al. in view of Yoneya et al. under 35 U.S.C. 103 as discussed above. Lindstrom et al., as modified by Yoneya et al. above, discloses wherein
the conducting medium is located in pores of the light absorbing layer (see Lindstrom et al. at [0037] teaching “conducing medium for transferring charges is disposed within the pores of the porous material of the light absorbing layer” which provides for the cited conducting medium located in pores of the cited light absorbing layer 1),
in pores of the first porous conducting layer (see Lindstrom et al. at [0037] 
in pores of the insulating portion of the porous substrate (see Lindstrom et al. at [0037] teaching “conducing medium for transferring charges is disposed within the pores of the porous material of the …porous insulation layer” which provides for the cited conducting medium located in pores of the cited insulating portion 8b) and
in pores of the first part of the conducting portion (see [0037] of Lindstrom et al. teaching “conducing medium for transferring charges is disposed within the pores of the porous material of the …porous substrate” which would provide for the cited conducing medium located in pores of component 8a of the cited first part of the conducting portion; also see Lindstrom et al. at [0092]).
With regard to claim 3, dependent claim 2 is obvious over Lindstrom et al. in view of Yoneya et al. under 35 U.S.C. 103 as discussed above. Lindstrom et al., as modified by Yoneya et al. above, discloses wherein
the conducting portion comprises catalytic elements (see Lindstrom et al. at [0044] teaching “The conducting particles can also be catalytic” which would provide for the cited conducting portion having catalytic elements/particles).
With regard to claim 4, dependent claim 3 is obvious over Lindstrom et al. in view of Yoneya et al. under 35 U.S.C. 103 as discussed above. Lindstrom et al., as modified by Yoneya et al. above, discloses wherein
the conducting portion comprises catalytic particles in the pores of the porous insulating material to form the conductive network in the insulating material (see [0024] of Lindstrom et al. teaching conducting network through the pores of the cited insulating material; see [0024] of Lindstrom et al. teaching “The 
the conducting medium is in electrical and catalytic contact with the conducting network in the first part of the conducting portion (see [0028] of Lindstrom et al. teaching the conducting medium in electrical and catalytic contact with the cited conducting network which would provide for the cited conducting medium in the cited first part of the cited conducting portion; see [0024] of Lindstrom et al.).
With regard to claim 5, independent claim 1 is obvious over Lindstrom et al. in view of Yoneya et al. under 35 U.S.C. 103 as discussed above. Lindstrom et al., as modified by Yoneya et al. above, discloses wherein
a distance between the light absorbing layer and the first part of the conducting portion is between 0.2 µm and 60 µm (see [0043] of Lindstrom et al. teaching the thickness of the cited first porous conducting layer 2 can be “between 0.3 and 20 µm” which would provide for the claimed “distance between the light absorbing layer and the first part of the conducting portion is between 0.2 µm and 60 µm” because the thickness of the cited first porous conducting layer 2 is a distance between the cited light absorbing layer 1 and the cited first part, see Fig. 4 of Lindstrom et al., and includes values within the claimed range of between 0.2 µm and 60 µm, such as between 0.3 and 20 µm).
With regard to claim 6, independent claim 1 is obvious over Lindstrom et al. in view of Yoneya et al. under 35 U.S.C. 103 as discussed above. 

However, the thicknesses of the component layers in the device of Lindstrom et al., as modified by Yoneya et al. above, are a result effective variables directly affecting the mechanical strength of the component layers as well as the electrical conductivity/resistivity of the component layer (see for example [0029] and [0041] of Lindstrom et al.).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the cited conducting portion in the solar cell of Lindstrom et al., as modified by Yoneya et al. above, and arrive at the claimed range for thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the mechanical strength and electrical conductivity/resistivity of the portion. 
With regard to claim 7, independent claim 1 is obvious over Lindstrom et al. in view of Yoneya et al. under 35 U.S.C. 103 as discussed above. Lindstrom et al., as modified by Yoneya et al. above, discloses wherein
a thickness of the insulating portion is between 0.1 µm and 40 µm (see [0098]
With regard to claim 8, independent claim 1 is obvious over Lindstrom et al. in view of Yoneya et al. under 35 U.S.C. 103 as discussed above. Lindstrom et al., as modified by Yoneya et al. above, discloses wherein
a thickness of the first porous conducting layer is between 0.1 µm and 40 µm (see [0100] of Lindstrom et al. teaching thickness of the cited first porous conducting layer 2 “between 0.3 and 20 µm” which provides for the claimed “between 0.1 µm and 40 µm” because it includes values within the claimed range of between 0.1 µm and 40 µm, such as between 0.3 and 20 µm).
With regard to claim 9, independent claim 1 is obvious over Lindstrom et al. in view of Yoneya et al. under 35 U.S.C. 103 as discussed above. 
Lindstrom et al., as modified by Yoneya et al. above, does not disclose wherein a thickness of the first part of the conducting portion is smaller than a thickness of the second part of the conducting portion.
However, the thicknesses of the component layers in the device of Lindstrom et al., as modified by Yoneya et al. above, are a result effective variables directly affecting the mechanical strength of the component layers as well as the electrical conductivity/resistivity of the component layer (see for example [0029] and [0041] of Lindstrom et al.).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the cited first part, the thickness of the cited second part, or the thicknesses of both the first and the second part, in the solar cell of Lindstrom et al., as modified by Yoneya et al. above, and arrive at the claimed ranges for relative thickness of the first part to the second part through routine 
With regard to claim 10, independent claim 1 is obvious over Lindstrom et al. in view of Yoneya et al. under 35 U.S.C. 103 as discussed above. 
Lindstrom et al., as modified by Yoneya et al. above, does not disclose wherein a thickness of the porous substrate is between 10 µm and 1mm.
However, the thicknesses of the component layers in the device of Lindstrom et al., as modified by Yoneya et al. above, are a result effective variables directly affecting the resistive losses in the conducting medium, the mechanical strength of the component layers, and the electrical conductivity/resistivity of the component layer (see for example [0025], [0029] and [0041] of Lindstrom et al.).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the cited porous substrate in the solar cell of Lindstrom et al., as modified by Yoneya et al. above, and arrive at the claimed range for thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the mechanical strength and electrical conductivity/resistivity of the portion.
With regard to claim 11, independent claim 1 is obvious over Lindstrom et al. in view of Yoneya et al. under 35 U.S.C. 103 as discussed above. Lindstrom et al., as modified by Yoneya et al. above, discloses wherein
the insulating portion is an integral part of the porous substrate (the cited insulating portion, recall 8b of Lindstrom et al., is cited to read on the claimed “is 
With regard to claim 13, independent claim 1 is obvious over Lindstrom et al. in view of Yoneya et al. under 35 U.S.C. 103 as discussed above.
Lindstrom et al., as modified by Yoneya et al. above, teaches the cited porous substrate, at component 8, inherently having an average pore size, cited to read on the claimed “an average pore size of the porous substrate” because it is an average pore size of component 8 of the cited porous substrate, but does not specifically teach wherein an average pore size of the porous substrate is larger than an average pore size of both the first porous conducting layer and the light absorbing layer.
However, Lindstrom et al. teaches the pore size in cited component 8 of the cited porous substrate is a result effective variable directly affecting the effective infiltration of the conducting particles in component 8 (see [0095]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the cited average pore size of the porous substrate of Lindstrom et al., as modified by Yoneya et al. above, and arrive at the claimed relative range of average pore size compared to the cited first porous conducting layer and the light absorbing layer through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the effective infiltration of the conducting particles, which are only present in 8a of the cited porous substrate. 
With regard to claim 14, dependent claim 4 is obvious over Lindstrom et al. in view of Yoneya et al. under 35 U.S.C. 103 as discussed above. Lindstrom et al., as modified by Yoneya et al. above, discloses wherein
the conducting and catalytic particles comprises conducting nitrides, conducting carbides, conducting silicides (see Lindstrom et al. at [0045] teaching “metal carbides, metal nitrides and metal silicides).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom et al. (U.S. Pub. No. 2016/0126019 A1) in view of Yoneya et al. (U.S. Pub. No. 2010/0269892 A1), as applied to claims 1-11, 13, and 14 above, and in further view of Okada et al. (U.S. Pub. No. 2005/0126629 A1).
With regard to claim 12, independent claim 1 is obvious over Lindstrom et al. in view of Yoneya et al. under 35 U.S.C. 103 as discussed above. 
Lindstrom et al., as modified by Yoneya et al. above, does not discloses wherein the conducting medium comprises copper ions.
However, Okada et al. discloses a solar cell (see Title) and teaches various metal ions for the conducting medium/electrolyte, such as “copper ions” can be selected according to desired properties (see [0041]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the copper ions exemplified by Okada et al. to include in the conducting medium of Lindstrom et al., as modified by Yoneya et al. above, because it would have led to providing desired properties and because the selection of a known material based on its suitability for its intended use, in the instant case ions for a conducting medium/electrolyte in a dye-sensitized solar cell, supports a prima facie obviousness determination (see MPEP 2144.07).

Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art reference. However, this argument is addressed in the rejections of the claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        March 4, 2021